DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a heating device” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the heating device is drawn to an electrical heating element or known equivalents (per paragraph [0032]). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 8 and 12, the term “proximate” in the claims is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claims without the term proximate in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (EP 2960598A1 – provided by Applicant in the IDS).

Regarding claim 1, Kato teaches a method of heating a component within a heating, ventilation and air conditioning (HVAC) system (see Abstract) comprising: 
maintaining a non-heating condition of the HVAC system component when the HVAC system component is in a non-operational state (see paragraphs [0054]-[0056]); 
determining when the HVAC system component will switch from the non-operational state to an operational state, the determination based on a threshold parameter being met (paragraphs [0063]-[0065]); and 
operating a heating device from the non-heating condition to a heating condition to heat the HVAC system component from a temperature to a target temperature suitable for the operational state of the HVAC system component (paragraphs [0056]-[0060]).  

Regarding claim 3, Kato teaches the method of claim 1, wherein the heating device applies heat to the HVAC system component at a single power level (see paragraph [0027] which notes applying power at a standy level, the Examiner notes that “a single power level” is interpreted as an instantaneous power level, as standby power is a power level maintained while the compressor is off the Examiner interprets this level as a single level).  

Regarding claim 4, Kato teaches the method of claim 1, wherein the heating device applies heat to the HVAC system component at a plurality of power levels (see paragraph [0055] which notes increasing power from the standby power and thus is a plurality of levels).  

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudley (US 5,012,652 – provided by Applicant in the IDS).

Regarding claim 16, Kato teaches a method of heating a heating, ventilation and air conditioning (HVAC) system component comprising maintaining a compressor sump temperature relative to a secondary component temperature (Dudley, col. 1, lines 37-44, col. 2, lines 45-50, the compressor temperature being controlled relative to the coil temperatures, wherein either the indoor or outdoor coils are the secondary component). 

Regarding claim 17, Kato teaches the method of claim 16, wherein maintaining the compressor sump temperature comprises disabling heating when the secondary component temperature is colder than the compressor sump temperature (Dudley, col. 1, lines 37-44 teaches the limitation as the heating is always energized if the compressor is lower than the secondary component temperature).  

Regarding claim 18, Kato teaches the method of claim 16, wherein maintaining the compressor sump temperature comprises controlling heating of the compressor sump to be higher than the secondary component temperature (Dudley, col. 1, lines 37-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Dudley (US 5,012,652 – provided by Applicant in the IDS).

Regarding claim 2, Kato teaches the method of claim 1, wherein the HVAC system component comprises a compressor (see Abstract, paragraph [0054]). Kato does not teach that the heating device provides heat to a compressor sump. Dudley teaches a compressor (Dudley, 12, Fig. 1, col. 2, lines 23-30) with a crankcase heater (Dudley, 20, Fig. 1, col. 2, lines 23-30) wherein the crankcase heater provides heat to the compressor sump (Dudley, col. 2, lines 45-50). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kato with a heating device which provides heat to a compressor sump, as taught by Dudley, in order to prevent refrigerant migration to the sump of the compressor (Dudley, col. 1, 30-32). 

Regarding claim 5, Kato teaches the method of claim 2, wherein the temperature of the compressor sump is inferentially determined (Dudley, col. 2, lines 51-59).  

Regarding claim 6, Kato teaches the method of claim 5, wherein the temperature of the compressor sump is determined from a known temperature of a body portion of the compressor (Dudley, col. 2, lines 51-59, the sump being interpreted as a body portion of the compressor).  

Regarding claim 7, Kato teaches the method of claim 6, wherein the known temperature of the body portion of the compressor is based on a thermal sensor mounted to the body portion (Dudley, col. 2, lines 51-59).  

Regarding claim 8, Kato teaches the method of claim 7, wherein the thermal sensor is mounted to the compressor proximate the compressor sump (Dudley, col. 2, lines 51-59).    

Regarding claim 9, Kato teaches the method of claim 5, wherein the temperature of the compressor sump is determined from a known temperature of at least one tube in fluid communication with the compressor (see Dudley, col. 2, lines 32-36 which notes determining temperature from the discharge of the compressor which is analogous to a tube in communication as the discharge of the compressor is connected to piping/tubing of the system overall).  

Regarding claim 10, Kato teaches the method of claim 5, wherein the temperature of the compressor sump is determined from an outdoor ambient temperature and an anticipated temperature change based on heat energy applied or removed over a time interval (Kato, paragraph [0081]-[0084]).  

Regarding claim 11, Kato teaches the method of claim 2, wherein the target temperature of the compressor sump is based on a static pressure inside the compressor (Kato, paragraph [0057], [0037]).  

Regarding claim 12, Kato teaches the method of claim 2, wherein the target temperature of the compressor sump is based on a static pressure proximate at least one of a compressor inlet location and a compressor discharge location (see Dudley, col. 2, lines 32-36 which notes determining temperature from the discharge of the compressor).  

Regarding claim 15, Kato teaches the method of claim 2, further comprising disabling heating of the compressor sump when the non-operative state of the compressor is known to be greater than a predetermined heating time (see Kato, paragraph [0062]-[0064]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Lau (US 2019/0178516). 

Regarding claim 13, Kato teaches the method of claim 1, but does not teach determining when the HVAC system component will switch from the non-operational state to the operational state comprises generation of a pre-operation alert from a thermostat in operative communication with the heating system. Lau teaches an air conditioning and heating system (Lau, Title) which features powering on the compressor after the thermostat determines necessary to do so (Lau, paragraph [0016]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, with the teaching of switching the HVAC system to an operational state from a non-operational state with generation of an alert from a thermostat, as taught by Lau, in order to properly condition the space as desired (Lau, paragraph [0016]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763